FILE COPY




                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                                  (512)463-1312




                                   Thursday, December 10, 2015

Jeremy Smith Willis                                 Mr. Deterrean Gamble
209 Hughes St                                       Office of the Attorney General
Nacogdoches, TX 75961-5023                          P.O.Box 12017
* DELIVERED VIA E-MAIL *                            MC 038-1 Capitol Station
                                                    Austin, TX 78711-2017
Mr. Noel D. Cooper                                  * DELIVERED VIA E-MAIL *
Law Offices of Noel D. Cooper                                                 FILED IN COURT OF APPEALS
                                                                               12m Court of Appeals District
117 North Street, Suite 2
Nacogdoches, TX 75961-5269
* DELIVERED VIA E-MAIL *


RE:    Case Number: 15-0944
       Court of Appeals Number: 12-15-0062-CV
       Trial Court Number: C0824736


Style: IN THE INTEREST OF T.J.H., W.D.H., AND L.D.L., CHILDREN


Dear Counsel:


       Today, the Supreme Court of Texas filed the above referenced motion for extension of
time to file petition for review. The filing fee for a motion for extension of time to file petition
for review is $10.00 and should have been paid at the time of filing. The Court has been notified
of this delinquency, and if the fee is not paid within ten (10) days from the date of this letter, the
filing will be dismissed. See Tex. R. App. P. 5.
       Please remit the fee as soon as possible. If paying by check or money order, please record
the above referenced docket number on the instrument. The payment should be made payable to
"Clerk, Supreme Court of Texas." If you have already sent your payment, please disregard this
notice. If you are unable to pay the fee, then you may submit an appropriate pauper's affidavit.
                                                       Sincerely,


                                                       Blake A. Hawthorne, Clerk

                                                       by Natalie McDermon, Deputy Clerk
                                                         FILE COPY




                 THE SUPREME COURT OF TEXAS
                 Post Office Box 12248
                 Austin, Texas 78711
                                                 (512)463-1312




cc:   Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)
      Ms. Loretta Cammack